DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Roy D Gross on January 28, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A display panel, wherein the display panel comprises a bending display region and a non-bending display region; and
the display panel comprises a plurality of first pixel circuits located in the bending display region and a plurality of second pixel circuits located in the non-bending display 
wherein the bending display region comprises a substrate layer, and a source drain electrode layer, a first insulating layer, a gate electrode layer, a second insulating layer, a first source drain electrode metal layer, a pixel defining layer, and an organic supporting layer sequentially stacked on the substrate layer;
wherein the plurality of first pixel circuits in two adjacent rows are electrically connected through the first source drain electrode metal layer;
wherein the at least one through groove penetrates through the first insulating layer and the second insulating layer of the first gap of the bending display region;
wherein in the bending display region, the first source drain electrode metal layer is disposed along a surface of the second insulating layer and an inner surface of the at least one through groove and electrically connected to the source drain electrode layer; and
wherein the organic supporting layer is disposed on the pixel defining layer and overlaps the first source drain electrode metal layer in a plan view in the bending display region.

Claim 11 (Currently Amended).
A display device, comprising a display panel, wherein the display panel comprises a bending display region and a non-bending display region; and

wherein the bending display region comprises a substrate layer, and a source drain electrode layer, a first insulating layer, a gate electrode layer, a second insulating layer, a first source drain electrode metal layer, a pixel defining layer, and an organic supporting layer sequentially stacked on the substrate layer;
wherein the plurality of first pixel circuits in two adjacent rows are electrically connected through the first source drain electrode metal layer;
wherein the at least one through groove penetrates through the first insulating layer and the second insulating layer of the first gap of the bending display region;
wherein in the bending display region, the first source drain electrode metal layer is disposed along a surface of the second insulating layer and an inner surface of the at least one through groove and electrically connected to the source drain electrode layer; and
wherein the organic supporting layer is disposed on the pixel defining layer and overlaps the first source drain electrode metal layer in a plan view in the bending display region.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
Examiner acknowledges the amendment to the title filed on October 31, 2021. The objection to specification in previous Office Action filed on August 04, 2021 is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-6, 8-11, 13, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1 and 11, in particular, the plurality of first pixel circuits in two adjacent rows are electrically connected through the first source drain electrode metal layer; wherein the at least one through groove penetrates through the first insulating layer and the second insulating layer of the first gap of the bending display region; wherein in the bending display region, the first source drain electrode metal layer is disposed along a surface of the second insulating layer and an inner surface of the at least one through groove and electrically connected to the source drain electrode layer; and the organic supporting layer is disposed on the pixel defining layer and overlaps the first source drain electrode metal layer in a plan view in the bending display region.. Therefore, claims 1 and 11 are allowable. Accordingly, claims 3, 5-6, and 8-10 are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIA L CROSS/Examiner, Art Unit 2892